Case: 16-11472   Date Filed: 02/02/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-11472
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 6:15-cv-00020-GJK

JENNIFER GRIMM CHERKAOUI,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (February 2, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

     Jennifer Grimm Cherkaoui appeals from the district court’s affirmance of

the Social Security Administration’s (“SSA”) denial of her application for

supplemental security income (“SSI”).    On appeal, she argues that: (1) the
              Case: 16-11472     Date Filed: 02/02/2017   Page: 2 of 6


excessive number of medical appointments that she had to attend for the variety of

ailments she had rendered her disabled because she would have to be absent too

frequently to be employable; and (2) the the Administrative Law Judge (“ALJ”)

failed to assign the proper weight to the medical opinion of her treating physician,

Dr. Tse Lee. After careful review, we affirm.

      We review the ALJ’s decision in order to determine whether it is supported

by substantial evidence and whether the ALJ applied proper legal standards.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004).

Substantial evidence is more than a scintilla and is the relevant evidence that a

reasonable person would accept as adequate to support a conclusion. Id. We may

not reweigh the evidence and decide the facts anew and must defer to the ALJ’s

decision if it is supported by substantial evidence even though the evidence may

preponderate against it. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

      Eligibility for SSI requires that the claimant is under a disability. 42 U.S.C.

§ 1382(a)(1), (2). In relevant part, a claimant is disabled if he is unable to engage

in substantial gainful activity by reason of a medically determinable impairment

that can be expected to result in death or that has lasted or can be expected to last

for a continuous period of at least 12 months. 42 U.S.C. § 1382c(a)(3)(A). To

determine whether a claimant is disabled, the SSA applies a five-step sequential

evaluation. 20 C.F.R. § 416.920(a)(4). This process includes an analysis of


                                         2
              Case: 16-11472     Date Filed: 02/02/2017   Page: 3 of 6


whether the claimant: (1) is unable to engage in substantial gainful activity; (2) has

a severe and medically determinable impairment; (3) has an impairment, or

combination thereof, that meets or equals a Listing, and meets the duration

requirement; (4) can perform her past relevant work, in light of her residual

functional capacity; and (5) can make an adjustment to other work, in light of her

residual functional capacity, age, education, and work experience.          Id.   The

claimant bears the burden of establishing the existence of a disability. Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A residual functional capacity is an assessment of an individual’s ability to

do sustained work-related physical and mental activities in a work setting on a

regular and continuing basis. Social Security Ruling (“SSR”) 96-8p (1996). The

assessment considers only functional limitations and restrictions that result from an

individual’s medically determinable impairment or combination of impairments,

including the impact of any related symptoms. Id. It would be incorrect to

conclude that a claimant has limitations beyond the medically determinable

impairments because of other factors such as age, body build, or habits, or

activities that the individual was accustomed to doing in previous work. Id.

      First, we are unpersuaded by Cherkaoui’s argument that the excessive

number of medical appointments she attended rendered her disabled. For starters,

whether the number of medical appointments affects her ability to work is not an


                                          3
              Case: 16-11472     Date Filed: 02/02/2017   Page: 4 of 6


appropriate consideration for assessing her residual functional capacity because

that determination considers only the functional limitations and restrictions

resulting from medically determinable impairments. See SSR 96-8p. The number

of medical appointments she attended is not a functional limitation caused by her

impairments that would affect her physical or mental capabilities. Moreover,

nothing in the record indicates that Cherkaoui was required, or would be required,

to schedule her medical appointments during working hours so that they would

interfere with her ability to obtain work.

      As for the ALJ’s determination that Cherkaoui was capable of sedentary

work, substantial evidence supports it. As the record reveals, the ALJ cited to

medical evidence showing that Cherkaoui’s impairments were either completely

controlled or did not otherwise require limitations beyond those that a sedentary

line of work would provide for. The ALJ determined that Cherkaoui’s subjective

allegations of her symptoms were not fully credible in light of the mostly benign

medical evidence, Cherkaoui’s descriptions of her daily activities, and the fact that

Cherkaoui gave different doctors conflicting information about her symptoms.

Cherkaoui has not challenged any of the ALJ’s determinations that she was

capable of performing sedentary work with her impairments and that her

allegations about the limiting effects of her symptoms were not fully credible.

Neither does she expressly argue that the ALJ erred by failing to consider the


                                             4
               Case: 16-11472     Date Filed: 02/02/2017   Page: 5 of 6


effect the number of medical appointments had on her ability to obtain

employment. Instead, she asks us to consider the effect of the evidence of her

excessive number of medical appointments on her residual functional capacity.

But that inquiry is beyond the scope of our review since it would require

reweighing the evidence of Cherkaoui’s capabilities for employment. Dyer, 395

F.3d at 1210. Accordingly, we affirm the ALJ’s determination that Cherkaoui had

the residual functional capacity to perform sedentary work.

      As for her argument that the ALJ failed to assign the proper weight to the

medical opinion of Dr. Lee, she has abandoned it. An appellant abandons a claim

when she either makes only passing references to it or raises it in a perfunctory

manner without supporting arguments and authority. Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014); see also SEC v. Big Apple

Consulting USA, Inc., 783 F.3d 786, 812 (11th Cir. 2015) (“The defendants’

fleeting footnote explaining in one sentence that such evidence ‘could be relevant’

is insufficient to properly assert a claim on appeal.”).

      As the record shows, Cherkaoui abandoned her claim that the ALJ failed to

assign a proper weight to Dr. Lee’s opinion. In her brief, the only time Cherkaoi

mentions that the ALJ might have erred in assigning weight to Dr. Lee’s opinion is

in a footnote that says, “As discussed below in Cherkaoui’s second argument, the

ALJ improperly rejected Dr. Lee’s opinions.” However, no second argument is


                                           5
             Case: 16-11472   Date Filed: 02/02/2017   Page: 6 of 6


made, and Cherkaoui does not cite any law about the proper use of treating

physician opinions nor does she further elaborate on her argument that the ALJ

improperly rejected Dr. Lee’s opinions.   As a result, she has abandoned this

argument. See Big Apple Consulting, 783 F.3d at 812; Sapuppo, 739 F.3d at 681.

Accordingly, we affirm the denial of Cherkaoui’s application for supplemental

security income.

      AFFIRMED.




                                      6